Citation Nr: 0409041	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  03-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Army National Guard from June 2, 1957 to November 18, 1957 
and he had active service from September 30, 1962 to October 
23, 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

Unfortunately, for the reasons explained below, the Board 
cannot yet decide this appeal.  So the case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.  


REMAND

The veteran claims in his November 2002 Notice of 
Disagreement (NOD) that he, along with two other tank 
commanders, suffered hearing loss and tinnitus as a result 
being on the firing range.  He also stated that Dr. Lavelle 
told him that his hearing loss and tinnitus were related to 
his military service.  In March 2003, the RO requested that 
he complete and return a VA Form 21-4142 to authorize the 
release of medical information related to treatment by Dr. 
Lavelle.  The RO did not receive a response from the veteran.  
If the veteran wants this doctor's opinion considered, then 
it must be documented in writing and obtained with the 
veteran's assistance.  If he again fails to respond to the 
RO's request for this necessary information, there is no 
credible means of determining whether this doctor actually 
told him what he alleges.  So he is encouraged to respond 
since VA's duty to assist is not a "one-way street."  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).



The RO was able to obtain service medical records (SMRs) from 
April 1957 and October 1962.  According to the SMRs, the 
veteran did not undergo an audiometric examination during 
service.  Furthermore, it does not appear from the record 
that he has had a VA audiological examination at any point 
since service.  

One of the provisions of the Veterans Claims Assistant Act of 
2000 (VCAA), 38 U.S.C. § 5103A(d)(1)(a) (West 2002), states 
that the duty to assist a claimant includes "providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim."  Section 5103A(d)(2) provides that such an 
examination or opinion is necessary 

if the evidence of record before the 
Secretary, taking into consideration all 
information and lay or medical evidence 
(including statements of the claimant) - 
(A)	contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and  
(B)	indicates that the disability or symptoms 
may be associated with the claimant's 
active military, naval, or air service; but 
(C)	does not contain sufficient medical 
evidence for the Secretary to make a 
decision on the claim.  

38 C.F.R. § 3.159(c)(4)(i) (2003) provides that "[i]n a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion [] if VA determines 
it is necessary to decide the claim.  A medical examination 
or medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but:  (A) Contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) Establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in [38 C.F.R.] Sec. 3.309, Sec. 3.313, Sec. 3.316, and 
Sec. 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 

38 C.F.R. § 3.159(c)(4)(ii) provides that § 3.159(c)(4)(i)(C) 
"could be satisfied by competent evidence showing post-
service treatment for a condition, or other possible 
association with military service."  

The record on appeal contains lay statements indicating the 
veteran experienced symptoms of hearing loss and tinnitus 
both during service and since.  Regarding such lay evidence, 
the veteran is competent to so testify because symptoms of 
hearing loss and tinnitus are capable of lay observation.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Thus, in this case, because there is lay evidence of hearing 
loss and tinnitus both during and since service, and medical 
evidence, which is not on file, of hearing loss and tinnitus 
through an opinion given to the veteran by Dr. Lavelle, this 
evidence is sufficient to suggest the veteran's disability 
may be associated with his military service.  However, 
a medical opinion is still needed concerning this before an 
actual decision may be made deciding the appeal.  Charles v. 
Principi, 16 Vet. App. at 374-375 (citing 38 U.S.C. 
§§ 5103A(d)(2)(B), 5103A(d)(2)).  

Accordingly, the case is REMANDED to the RO for the following 
development and consideration: 

1.  Prior to any further adjudication of the 
claims, the RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure the new notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.  



2.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for hearing loss and tinnitus.  
Request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since military service.

*This should include, but is not limited to, all 
records from Dr. Lavelle, including a statement 
concerning the etiology of the veteran's hearing 
loss and tinnitus.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

Also ask that each treating source, particularly 
Dr. Lavelle, provide a medical opinion or 
etiology of the hearing loss and tinnitus - 
especially insofar as whether they are related to 
the veteran's service in the military. 

3.  The veteran should be scheduled for VA 
audiometric testing to determine whether he has a 
hearing loss disability according to VA 
standards.  If it is determined that he does, the 
examiner should render a diagnosis or opinion as 
to the etiology of the hearing loss and should 
specifically opine as to whether it is at least 
as likely as not related to the veteran's 
military service, including acoustic trauma from 
the firing range. 

A complete rationale for all opinions should be 
provided.

If no opinion can be rendered, explain why this 
is not possible.

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

4.  Also schedule the veteran for an appropriate 
VA examination to obtain a medical opinion 
indicating whether he has tinnitus and, if he 
does, whether it is as likely as not related to 
his service in the military.

A complete rationale for all opinions should be 
provided.

If no opinion can be rendered, explain why this 
is not possible.

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

5.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
reports do not contain sufficient information to 
respond to the questions posed, take corrective 
action before readjudication.  38 C.F.R. §4.2 
(2003); Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then readjudicate the claims.  If they remain 
denied, prepare a supplemental statement of the 
case (SSOC) and send it to the veteran and his 
representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




